Exhibit 10.9
 
 
This instrument and the rights, remedies and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in that certain Affiliate
Subordination Agreement dated as of September 30, 2008, by and among Jean Levy,
Jaynjean Levy Family Limited Partnership, Unigene Laboratories, Inc. and Victory
Park Management, LLC (as amended, restated, modified or supplemented from time
to time, and as reaffirmed by that certain  Reaffirmation of Affiliate
Subordination Agreement dated as of March 17, 2010, by and among the same
parties thereto, together, the “Subordination Agreement”), to the Senior Debt
(as defined in the Subordination Agreement); and each holder of this instrument,
by its acceptance hereof, irrevocably agrees to be bound by the provisions of
the Subordination Agreement.


UNIGENE LABORATORIES, INC.
SECOND AMENDED AND RESTATED
SECURED PROMISSORY NOTE


$7,418,803.00
March 17, 2010
 
Fairfield, New Jersey



FOR VALUE RECEIVED Unigene Laboratories, Inc., a Delaware corporation (the
“Company”), promises to pay to Jaynjean Levy Family Limited Partnership, a
Delaware limited partnership (the “Holder”), or its registered assigns, the
principal sum of Seven Million, Four Hundred Eighteen Thousand, Eight Hundred
Three and 00/100 Dollars ($7,418,803.00), or such lesser amount as shall equal
the outstanding principal amount hereof, together with interest on the unpaid
principal balance from May 10, 2007 to the date of this Note at a rate equal to
nine percent (9.00%) per annum, and thereafter at the rate of twelve percent
(12.00%) per annum, which shall be non-compounding, computed on the basis of the
actual number of days elapsed and a year of 365 days.  All unpaid principal,
together with any then unpaid and accrued interest and other amounts payable
hereunder, shall be due and payable on the earlier of (i) June 18, 2013 (the
“Maturity Date”), or (ii) when, upon or after the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by the
Holder or made automatically due and payable in accordance with the terms
hereof.  This Note is issued pursuant to that certain Patent Security Agreement,
dated as of March 31, 2001 (as amended, restated, modified or supplemented from
time to time, the “Security Agreement”), made and entered into by and between
the Company and Jay Levy, an individual (“JL”), which was then transferred from
JL to the Holder on February 15, 2005 when JL assigned to the Holder the
promissory notes secured by such Security Agreement, and which was further
amended on May 10, 2007 by that certain Third Amendment to Patent Security
Agreement made and entered into by and between the Company and the Holder.  That
certain Secured Promissory Note dated May 10, 2007 (the “Prior Note”) issued by
the Company to the Holder in the principal amount of Seven Million, Four Hundred
Eighteen Thousand, Eight Hundred Three and 00/100 Dollars
($7,418,803.00),  replaced in their entirety those notes listed on Exhibit A
hereto and was not intended to be a novation of said notes, but rather evidenced
and documented the continuation of all obligations and liabilities outstanding
thereunder, including, without limitation, principal, interest, penalties and
fees, as more fully described therein.  The Prior Note was amended and restated
in its entirety by that certain Amended and Restated Secured Promissory Note
dated September 30, 2008 (the “2008 Note”), which 2008 Note was not intended to
be a novation of the Prior Note, but rather evidenced and documented the
continuation of all obligations and liabilities outstanding thereunder,
including, without limitation, principal, interest, penalties and fees, as more
fully described therein.
 
 
1

--------------------------------------------------------------------------------

 
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY THE SECURITY AGREEMENT.
ADDITIONAL RIGHTS OF HOLDER ARE SET FORTH IN THE SECURITY AGREEMENT.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:
 
1.           Amendment and Restatement.  Effective as of the date hereof, this
Note amends and restates in its entirety the 2008 Note.  This Note (a) is made
in substitution for, and not as payment of, the obligations of the Company under
the 2008 Note and (b) is not intended to constitute a novation or discharge of
the 2008 Note.  On and after the date hereof, all principal of, and accrued but
unpaid interest on, the 2008 Note (i) shall remain outstanding under this Note
and (ii) shall be governed by the terms of this Note and the Security Agreement.
 
2.           Definitions.  As used in this Note, the following capitalized terms
have the following meanings:
 
(a)           “Affiliate” with respect to any Person, means (i) any director or
officer of such Person, (ii) any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such Person, and
(iii) any Person beneficially owning or holding 5% or more of any class of
voting securities of such Person or any corporation of which such Person
beneficially owns or holds, in the aggregate, 5% or more of any class of voting
securities.  The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
(b)            “Business Day” means any day other than a Saturday, Sunday or
public holiday under the laws of the United States of America or the State of
New Jersey or any other day on which banking institutions are authorized or
obligated to close in the State of New Jersey.
 
(c)            “Change in Control” means any of the following: (i) any Person,
either individually or acting in concert with one or more other Persons, shall
have acquired beneficial ownership, directly or indirectly, of stock or other
securities of the Company (or other securities convertible into stock or other
securities) representing 50% or more of the combined voting power of all stock
or other securities of the Company entitled to vote in the election of members
of the board of directors of the Company, other than stock or other securities
having such power only by reason of the happening of a contingency; or (ii) the
occurrence of a change in the composition of the board of directors of the
Company such that a majority of the members thereof are not continuing
members.  As used herein, (a) the term “beneficially own” or “beneficial
ownership” shall have the meaning set forth in the Securities Exchange Act of
1934, as amended from time to time, and the rules and regulations promulgated
thereunder and (b) the term “continuing member” shall mean, as of any date of
determination, any member of the board of directors of the Company who (i) was a
member of such board on the date of this Note or (ii) was nominated for election
or elected to such board with the affirmative vote of a majority of the members
who were either members of such board on the date of this Note or whose
nomination or election was previously so approved.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)            “Company” means the corporation initially executing this Note and
any Person which shall succeed to or assume the obligations of the Company under
this Note in accordance with the terms hereof.
 
(e)            “Event of Default” has the meaning given in Section 6 hereof.
 
(f)           “Holder” means the Person specified in the first paragraph of this
Note or any Person who shall at the time be the registered holder of this Note
pursuant to a transfer permitted by the terms of this Note.
 
(g)           “Indebtedness” means the aggregate amount of, without duplication
(i) all obligations for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations to pay the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business), (iv) all obligations with respect
to capital leases, (v) all obligations created or arising under any conditional
sale or other title retention agreements with respect to property acquired by
such Person, (vi) all reimbursement and other payment obligations, contingent or
otherwise, in respect of letters of credit and similar surety instruments, (vii)
all payment obligations, contingent or otherwise, pursuant to or arising under
currency swap agreements, interest rate swap agreements or other swap or
derivative agreements, and (viii) all guaranty obligations with respect to the
types of Indebtedness listed in clauses (i) through (vii) above.
 
(h)           “Lien” means, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
 
(i)           “Maturity Date” has the meaning set forth in the first paragraph
of this Note.
 
(j)            “Obligations” means all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to the Holder of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of this Note and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company hereunder
and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due, and whether or not arising after the
commencement of a proceeding under Title 11 of the United States Code (11 U. S.
C. Section 101 et seq.), as amended from time to time (including post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)            “Permitted Distribution” means: (i) repurchases of stock from
employees, consultants or directors of the Company in an aggregate amount not to
exceed $50,000 in any fiscal year; provided that no Event of Default has
occurred and is continuing or would exist after giving effect to the
repurchases; (ii) dividends or distributions payable solely in capital stock of
the Company; and (iii) any dividend or distribution made by any Subsidiary to
another Subsidiary or to the Company.
 
(l)           “Permitted Indebtedness” means: (i) Indebtedness of the Company
existing on May 10, 2007 as set forth on Schedule A (it being understood that
any Indebtedness of the Company existing on May 10, 2007 shall constitute
Permitted Indebtedness whether or not listed on Schedule A), and any renewals,
refinancings, replacements and extensions thereof; so long as (A) the principal
amount of such Indebtedness does not exceed the principal amount being renewed,
refinanced, replaced or extended plus an amount necessary to pay any fees and
expenses related thereto, (B) such Indebtedness does not contain covenants or
other restrictions materially more onerous than those contained in the
Indebtedness being renewed, refinanced, replaced or extended, and (C) the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being renewed, refinanced, replaced or extended; (ii) other
unsecured Indebtedness of the Company or any of its Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed $2,000,000; (iii)
Indebtedness of the Company or any of its Subsidiaries secured by Liens
described in clauses (vi) and (vii) of the definition of Permitted Liens, so
long as (A) at the time when such Indebtedness is incurred, the amount of such
Indebtedness does not exceed the fair market value (as reasonably determined by
the principal financial officer of the Company in good faith) of the leased
property or purchased equipment and (B) the aggregate amount of such
Indebtedness does not exceed $500,000 at any time outstanding; (iv) Indebtedness
of any Subsidiary of the Company to the Company or another Subsidiary; (v)
Indebtedness pursuant to or arising under currency swap agreements or interest
rate swap agreements or swap or derivative agreements entered into in connection
with bona fide hedging arrangements; (vi) Indebtedness of the Company or any of
its Subsidiaries subordinated to the Obligations on terms reasonably
satisfactory to the Holder, and having terms and conditions (other than interest
and overall yield) more favorable to the Company than the terms and conditions
of this Note and the other Transaction Documents (including, without limitation,
covenants and events of default more favorable to the Company than the covenants
and events of default hereunder), and having redemption, prepayment and
defeasance provisions reasonably satisfactory to the Holder, in an aggregate
principal amount not to exceed $2,000,000 at any time outstanding less any
amounts outstanding pursuant to clause (ii) of this definition of Permitted
Indebtedness (“Subordinated Indebtedness”); (vii) Senior Debt; and (viii) the
Obligations.
 
4

--------------------------------------------------------------------------------

 
 
(m)            “Permitted Liens” means the following types of Liens (excluding
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code, as amended, or by the Employee Retirement Income Security Act of
1974, as amended, or any Lien imposed by a governmental authority under any
applicable environmental law or with respect to a foreign deferred compensation
plan): (i) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith, provided provision is made to the reasonable satisfaction of the Holder
for the eventual payment thereof if subsequently found payable; (ii) Liens of
carriers, warehousemen, mechanics, materialmen, vendors, and landlords incurred
in the ordinary course of business for sums not overdue or being contested in
good faith, provided provision is made to the reasonable satisfaction of the
Holder for the eventual payment thereof if subsequently found payable; (iii)
deposits under workers’ compensation, unemployment insurance and social security
laws or to secure the performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases, or to secure statutory obligations
of surety or appeal bonds or to secure indemnity, performance or other similar
bonds in the ordinary course of business; (iv) easements, reservations, rights
of way, restrictions, minor defects or irregularities in title and other similar
charges or encumbrances affecting real property in a manner not materially or
adversely affecting the value or use of such property; (v) Liens in favor of the
Holder; (vi) Liens securing obligations under a capital lease so long as such
Liens do not extend to property other than the property leased under such
capital lease, and any additions, attachments, improvements and accessions
thereto and replacements, substitutions and proceeds (including insurance
proceeds) thereof; (vii) Liens upon any equipment acquired or held by the
Company or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, so long as such Lien extends only to the
equipment financed, and any additions, attachments, improvements and accessions
thereto and replacements, substitutions and proceeds (including insurance
proceeds) thereof; (viii) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of customs duties in connection
with the importation of goods; (ix) Liens which constitute rights of setoff of a
customary nature or banker’s liens, whether arising by statute, common law or by
contract; (x) Liens on insurance proceeds in favor of insurance companies
granted solely as security for financed premiums; (xi) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 6(g); (xii) Liens existing on May 10, 2007 as set forth on
Schedule B (it being understood that any Lien of the Company existing on May 10,
2007 shall constitute a Permitted Lien whether or not listed on Schedule B) and
any renewals, refinancings or extensions thereof that do not increase the amount
of Indebtedness secured thereby or encumber additional collateral or contain
covenants or other restrictions materially more onerous than those contained in
the Lien being renewed, refinanced or extended, including, without limitation,
that certain Fourth Modification of Mortgage and Security Agreement, entered
into on the date hereof by the Company in favor of Jean Levy (as may be amended
and/or restated from time to time); (xiii) leases or subleases and licenses or
sublicenses granted in the ordinary course of the Company’s or any Subsidiary’s
business; (xiv) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property;
and (xv) Liens incurred pursuant to the Senior Debt Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
(n)           “Person” means an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
(o)           “Prior Note” and “2008 Note” each has the meaning set forth in the
first paragraph of this Note.
 
(p)           “Security Agreement” has the meaning set forth in the first
paragraph of this Note.
 
(q)           “Senior Debt” has the meaning assigned to such term in the
Subordination Agreement (and any defined terms therein shall have the meanings
ascribed to such terms in the Subordination Agreement), and any refinancing
thereof under the VPC Loan Documents (as defined in the Subordination
Agreement).
 
(r)           “Senior Debt Documents” has the meaning assigned to such term in
the Subordination Agreement (and any defined terms therein shall have the
meanings ascribed to such terms in the Subordination Agreement).
 
(s)           “Subordination Agreement” means that certain Affiliate
Subordination Agreement, dated as of September 30, 2008, by and among the
Company, the Holder, Jean Levy and Victory Park Management, LLC as Agent, as may
be amended, restated, modified or supplemented from time to time, and as
reaffirmed by that certain Reaffirmation of Affiliate Subordination Agreement
dated as of the date hereof, by and among the Company, the Holder, Jean Levy and
Victory Park Management, LLC as Agent.
 
(t)           “Subsidiary” means any other entity included in the financial
statements of the Company on a consolidated basis.
 
(u)           “Transaction Documents” means this Note, the Security Agreement
and each mortgage, pledge agreement, control agreement, grant of security
interest in copyrights, patents or trademarks or other instrument or document
delivered by the Company pursuant to the Security Agreement or any of the other
Transaction Documents in order to grant the Holder a Lien on any property of the
Company as security for the Obligations.
 
(v)           “Transfer” has the meaning set forth in Section 5 of this Note.
 
3.           Principal and Interest.
 
(a)           Payments in respect of the outstanding principal of this Note
shall be due and payable as follows:  $500,000 on May 10, 2010; $500,000 on
November 10, 2010; and $250,000 on May 10, 2011 (the “Permitted Principal
Payments”).  Interest accrued under or otherwise evidenced by this Note shall
not be due and payable until the Maturity Date.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           On the Maturity Date, all then outstanding principal, together
with all accrued and unpaid interest, shall be due and payable in full.
 
4.           Optional Prepayment.
 
(a)           Upon five (5) days prior written notice to the Holder, the Company
may prepay this Note in whole or in part; provided that unless otherwise
directed by the Holder any such prepayment will be applied (i) first to the
payment of expenses due under this Note, (ii) second to the Permitted Principal
Payments in the order due of those payments;  (iii) third to the interest
accrued but unpaid up to the date of prepayment; and (iv) fourth, if the amount
of prepayment exceeds the amount of all such expenses, Permitted Principal
Payments, and accrued but unpaid interest, to the payment of then outstanding
principal of this Note.
 
5.           Certain Covenants.  While any amount is outstanding under the Note,
without the prior written consent of the Holder:
 
(a)           Indebtedness.  Neither the Company nor any of its Subsidiaries
shall create, incur, assume or permit to exist any Indebtedness except Permitted
Indebtedness.
 
(b)           Liens.  Neither the Company nor any of its Subsidiaries shall
create, incur, assume or permit to exist any Lien on or with respect to any of
its assets or property of any character, whether now owned or hereafter
acquired, except for Permitted Liens.
 
(c)           Asset Dispositions.  Neither the Company nor any of its
Subsidiaries shall sell, lease, transfer, license or otherwise dispose of
(collectively, a “Transfer”) any of its assets or property, whether now owned or
hereafter acquired, except (i) Transfers in the ordinary course of its business
consisting of (A) the sale of inventory, (B) sales or transfers of surplus,
worn-out or obsolete equipment, (C) leases or subleases entered into in the
ordinary course of business or approved by the Holder in writing and (D)
licenses of intellectual property or know-how; (ii) a Transfer from any
Subsidiary of the Company to the Company or another Subsidiary; (iii) the
granting of Permitted Liens, (iv) expenditures of cash not prohibited by this
Note; and (v) Transfers permitted by Section 5(d) or 5(e) of this Note.
 
(d)           Mergers, Acquisitions, Etc.  Neither the Company nor any of its
Subsidiaries may consolidate with or merge into any other Person or permit any
other Person to merge into it, or acquire all or substantially all of the assets
or capital stock of any other Person; provided that if the surviving entity of
such merger expressly agrees to assume all of the Obligations and covenants of
the Company and its Subsidiaries arising under or pursuant to the terms of this
Note and the other Transaction Documents, then such written consent of the
Holder shall not be unreasonably withheld.
 
(e)           Dividends, Redemptions, Etc.  Neither the Company nor any of its
Subsidiaries shall (i) pay any dividends or make any distributions on its equity
securities; (ii) purchase, redeem, retire, defease or otherwise acquire for
value any of its equity securities; (iii) return any capital to any holder of
its equity securities; (iv) make any distribution of assets, equity securities,
obligations or securities to any holder of its equity securities in its capacity
as such; or (v) set apart any sum for any such purpose; provided, however, that
the Company and its Subsidiaries may make Permitted Distributions.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Indebtedness Payments.  Neither the Company nor any of its
Subsidiaries shall (i) prepay, redeem, purchase, defease or otherwise satisfy in
any manner prior to the scheduled repayment thereof any Indebtedness (other than
amounts due under this Note or the Jean Levy Note (formerly the Jay Levy Note)
(as defined in the Security Agreement)) or lease obligations; provided that the
Company and its Subsidiaries may prepay, redeem, purchase, defease or otherwise
satisfy lease obligations prior to the scheduled repayment thereof in an
aggregate amount not to exceed $1,000,000 in any fiscal year; (ii) amend, modify
or otherwise change the terms of any Indebtedness (other than the Obligations)
or lease obligations so as to accelerate the scheduled repayment thereof, or
(iii) repay any notes to officers, directors or shareholders (other than the
Holder or the holder of the Jean Levy Note (formerly the Jay Levy Note) (as
defined in the Security Agreement)).  Notwithstanding the foregoing sentence,
the Company shall not be restricted from (x) paying, defeasing or otherwise
satisfying in any manner the Senior Debt or (y) amending, modifying or otherwise
changing the terms of the Senior Debt and the Senior Debt Documents (to the
extent and as permitted under the Subordination Agreement).
 
(g)           Affiliate Transactions.  Neither the Company nor any of its
Subsidiaries shall enter into any contractual obligation with any Affiliate or
engage in any other transaction with any Affiliate except (i) upon terms at
least as favorable to the Company or such Subsidiary as an arms-length
transaction with unaffiliated Persons; provided that the foregoing shall not
apply to transactions involving the Company and its Subsidiaries, (ii)
compensation and benefit arrangements (including the granting of options or
other equity compensation arrangements) approved by or pursuant to any plan
approved by the board of directors of the Company or a committee thereof, any
indemnification arrangements with employees, officers, directors and
consultants, and advances to employees of such Person for moving and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business, (iii) any Permitted Indebtedness, (iv) any Permitted Distribution and
(v) any transaction with Victory Park Management, LLC and its Affiliates
contemplated by the Senior Debt Documents.
 
(h)           Notice of Defaults.  Promptly upon the occurrence thereof, the
Company shall furnish to the Holder written notice of the occurrence of any
Event of Default hereunder.  Notwithstanding the foregoing, the Company will not
be required to disclose, permit the inspection, examination or making of
extracts, or discussion of, any document, information or other matter that (i)
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to Holder (or its designated
representative) is then prohibited by law, including, without limitation,
Regulation FD promulgated under the Securities Act of 1933, as amended, or any
agreement binding on the Company or any of its Subsidiaries or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Organizational Documents.  The Company shall not amend its
certificate of incorporation or its bylaws if such amendment would impair in any
material respect the Liens in favor of the Holder granted by the Company
pursuant to the Transaction Documents or perfection thereof or the ability of
Holder to enforce its rights as set forth in the Transaction Documents.
 
(j)           Subordinated Indebtedness.  Neither the Company nor any of its
Subsidiaries shall amend or otherwise change the terms of any Subordinated
Indebtedness, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on such Subordinated Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions thereof (or of any guaranty thereof), or
change any collateral therefor (other than to release such collateral), or if
the effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to the Company and its Subsidiaries or the
Holder.
 
(k)           Inspection Rights.  The Holder and its representatives shall have
the right, at any time during normal business hours, upon reasonable prior
notice which in no case shall be less than five (5) Business Days unless an
Event of Default exists in which case no prior notice is required, to visit and
inspect the properties of Company (or any of its Subsidiaries) and its
corporate, financial and operating records, and make abstracts therefrom, and to
discuss Company’s affairs, finances and accounts with its directors, officers
and independent public accountants; provided that the Holder and any of its
representatives who exercise their rights under this Section 5(k) shall at all
times keep confidential and not divulge, furnish or make accessible to anyone
any confidential information, knowledge or data concerning or relating to the
business or financial affairs of the Company (or any of its Subsidiaries) to
which such party has become privy by reason of this Section
5(k).  Notwithstanding the foregoing, the Company will not be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to Holder (or its designated representative) is then
prohibited by law, including, without limitation, Regulation FD promulgated
under the Securities Act of 1933, as amended, or any agreement binding on the
Company or any of its Subsidiaries or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product.
 
 
9

--------------------------------------------------------------------------------

 
 
6.           Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:
 
(a)           Failure to Pay.  The Company shall fail to make any payments under
Section 3 of this Note on the dates due and such payments shall not have been
made in full within thirty (30) days of the Company’s receipt of the Holder’s
written notice (given by any method permitted under Section 12) to the Company
of such failure to pay; or
 
(b)           Breaches of Certain Covenants.  The Company or any of its
Subsidiaries shall fail to observe or perform any covenant, obligation,
condition or agreement set forth in Section 5 of this Note or the other
Transaction Documents (other than those specified in Section 6(a)) and (i) such
failure shall continue for thirty (30) days, or (ii) if such failure is not
curable within such thirty (30) day period, but is reasonably capable of cure
within forty-five (45) days, either (A) such failure shall continue for
forty-five (45) days or (B) the Company or such Subsidiary shall not have
commenced a cure in a manner reasonably satisfactory to the Holder within the
initial thirty (30) day period; or
 
(c)           Representations and Warranties.  Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to Holder in writing in connection with this Note or
any of the other Transaction Documents, or as an inducement to the Holder to
enter into this Note and the other Transaction Documents, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; or
 
(d)           Other Payment Obligations.  The Company or any of its Subsidiaries
shall (i) fail to make any payment when due under the terms of the Senior Debt
Documents and such failure shall continue beyond any period of grace provided
with respect thereto, or (ii) default in the observance or performance of any
other agreement, term or condition contained in any such bond, debenture, note
or other evidence of Indebtedness, and the effect of such failure or default is
to cause the Senior Debt to become due prior to its stated date of maturity; or
 
(e)           Voluntary Bankruptcy or Insolvency Proceedings.  The Company or
any of its Subsidiaries shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of any of its creditors, (iv) be dissolved or liquidated, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vii) take any action for the purpose of effecting any
of the foregoing; or
 
(f)           Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or any of its Subsidiaries or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or any of its
Subsidiaries or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement; or
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           Judgments.  A final judgment or order for the payment of money in
excess of $2,000,000 (exclusive of amounts covered by insurance issued by an
insurer not an Affiliate of Company, to the extent such insurer has acknowledged
in writing its obligation to pay such amount), shall be rendered against the
Company or any of its Subsidiaries and the same shall remain undischarged for a
period of thirty (30) days during which execution shall not be effectively
stayed, or any judgment, writ, assessment, warrant of attachment, or execution
or similar process shall be issued or levied against a substantial part of the
property of the Company or any of its Subsidiaries and such judgment, writ, or
similar process shall not be released, stayed, vacated or otherwise dismissed
within thirty (30) days after issue or levy; or
 
(h)           Transaction Documents.  Any Transaction Document or any material
term of any thereof shall cease to be, or be asserted by the Company not to be,
a legal, valid and binding obligation of the Company enforceable in accordance
with its terms or if the Liens of Holder in any of the assets of Company shall
cease to be or shall not be valid, first priority perfected Liens (subject to
Permitted Liens, including, without limitation, Liens incurred in connection
with the Senior Debt) or the Company shall assert that such Liens are not valid,
first priority and perfected Liens (subject to Permitted Liens, including,
without limitation, Liens incurred in connection with the Senior Debt); or
 
(i)           Change in Control.  A Change in Control shall occur.
 
7.           Rights of Holder upon Default.  Upon the occurrence or existence of
any Event of Default (other than an Event of Default referred to in Section 6(e)
or 6(f)) and at any time thereafter during the continuance of such Event of
Default, the Holder may, by written notice to the Company, declare all
outstanding Obligations to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding.  Upon the occurrence or existence of
any Event of Default described in Section 6(e) or 6(f), immediately and without
notice, all outstanding Obligations shall automatically become immediately due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the other Transaction Documents to the contrary notwithstanding.  In addition to
the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Holder may exercise any other right, power or remedy granted to it
by any of the Transaction Documents or otherwise permitted to it by law, either
by suit in equity or by action at law, or both.
 
8.           Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 10 and 11 below, the rights and obligations of the Company
and the Holder of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
 
 
11

--------------------------------------------------------------------------------

 
 
9.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only upon the written consent of the Company and the Holder.
 
10.         Transfer of this Note.
 
(a)           Transfers of this Note shall be registered upon registration books
maintained for such purpose by or on behalf of the Company.  Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue, and the
Company shall not be affected by notice to the contrary.  Upon such
registration, the transferee shall become the “Holder,” “Lender,” “Secured
Party” or "Mortgagee," as applicable, for all purposes pursuant to the
Transaction Documents.
 
(b)           Unless an Event of Default has occurred and is continuing, the
Holder may not transfer this Note to any Person without the prior written
consent of the Company.
 
11.         Assignment by Company.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Holder (subject to Section 5(d) of this Note).
 
12.         Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery or sent via
facsimile (receipt confirmed) at the respective addresses or facsimile numbers
of the parties as set forth in the Security Agreement or on the register
maintained by the Company.  Any party hereto may by notice so given change its
address for future notice hereunder.  Notice shall conclusively be deemed to
have been given when received.
 
13.         Payment.  Payment shall be made in lawful tender of the United
States.
 
14.         Usury.  In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
15.         Expenses; Waivers.  If action is instituted to collect this Note,
the Company promises to pay all costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred in connection with
such action.  The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
12

--------------------------------------------------------------------------------

 
 
16.         Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of New Jersey, without regard to the conflicts of law
provisions of the State of New Jersey, or of any other state.
 
17.         Statement to Holder.  The Company will provide to the Holder within
five business days following the date of this Note, and as of the end of each
fiscal quarter thereafter until this Note has been paid in full, a statement as
to the principal and interest then outstanding under this Note, which statement
shall be in reasonable detail so as to permit the Holder to verify the accuracy
thereof.
 
[The remainder of this page is intentionally left blank]
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Note as of the date
first written above.
 

     
UNIGENE LABORATORIES, INC.,
a Delaware corporation
 
 
   
 
 
 
   
By: /s/ William Steinhauer
       Name:  William Steinhauer
       Title:  Vice President of Finance
 
 
   
 
 

 
ACKNOWLEDGED AND AGREED
TO BY:
   
 
 
 
   
 
 
JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP,
a Delaware limited partnership
   
 
 
 
   
 
 
By:  Ronald S. Levy,
        Its general partner
                          /s/   Ronald S. Levy        
        By:  Ronald S. Levy
                           
By:  Warren P. Levy,
         Its general partner
                 
        /s/ Warren P. Levy
        By:  Warren P. Levy
       

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Outstanding Promissory Notes After
Repayment to be Consolidated into this Note
 
Date
Currently
Outstanding
Principal Amount1
  1
03/13/01
$        300,000
 
  2
03/27/01
200,000
 
  3
04/09/01
350,000
 
  4
04/16/01
100,000
 
  5
04/23/01
0
 
  6
05/09/01
250,000
 
  7
05/29/01
300,000
 
  8
06/11/01
175,000
 
  9
06/19/01
275,000
 
  10
06/28/01
100,000
 
  11
07/05/01
275,000
 
  12
07/26/01
250,000
 
  13
08/13/01
200,000
 
  14
08/29/01
200,000
 
  15
09/13/01
300,000
 
  16
09/26/01
250,000
 
  17
10/11/01
200,000
 
  18
10/29/01
175,000
 
  19
11/13/01
175,000
 
  20
11/28/01
175,000
 
  21
12/11/01
175,000
 
  22
12/19/01
175,000
 
  23
02/13/02
175,000
 
  24
02/26/02
175,000
 
  25
03/13/02
175,000
 
  26
03/26/02
175,000
   
Total:
5,300,000
         



1  Even though one of the notes listed above has no outstanding principal amount
due and owing, it is listed because interest has accrued and continues to accrue
and to be payable thereunder and such interest amounts are being consolidated
into this Note.
 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Permitted Indebtedness




Secured Promissory Note, dated as of May 10, 2007, issued by the Company for the
benefit of JL (and assigned to Jean Levy) in the principal amount of $8,318,714
 
 
16

--------------------------------------------------------------------------------

 


SCHEDULE B


Permitted Liens


 
Amended and Restated Security Agreement, dated as of May 10, 2007, by and
between the Company and JL
 
Modification of Mortgage and Security Agreement, dated as of May 10, 2007, by
and between the Company and JL
 
UCC-1 Financing Statement filed in New Jersey on 6/26/01 in favor of GE Capital
Colonial Pacific Leasing (assignee of lessor Genesis Commercial Capital, LLC)
regarding: Equipment/Lease No. 01328-01


UCC-1 Financing Statement filed in Delaware on 8/31/01 in favor of GE Capital
Colonial Pacific Leasing regarding: (1) HELOS/BF Particle Size Analyzer; (1) HP
Vectra P3/933, 128 Mbyte RAM, 20 GB HD, 48x CD-ROM, NIC, WIN 2000 Operating
System; (1) WINDOX Soft on CD-ROM, CRYPTOBOX, Plus Manuals; (1) IQ/OQ Validation
of HELOS; (1) QT Trend Analysis Software Equipment/Lease No:   (as continued on
8/29/06)


UCC-1 Financing Statement filed in Delaware on 1/13/03 in favor of CIT
Technology Financing Services, Inc. regarding the true lease of “Canon IR5000,
sn: MPL17987” plus all other types of office equipment now and hereafter leased
to and/or financed  for Debtor/Lessee by Secured Party/Lessor, and including all
replacements, upgrades and substitutions hereafter occurring to all the
foregoing equipment and all now existing and future attachments, parts,
accessories and add-ons for all of the foregoing items and types of equipment,
and all proceeds and products thereof


UCC-1 Financing Statement filed in Delaware on 10/8/04 in favor of US Bancorp
regarding: 1 – (S) Akia Purifier 100 with control and accessories


UCC-1 Financing Statement filed in New Jersey on 12/16/04 in favor of US Bancorp
regarding 1 HPLC system


Lien of The Microcap Fund, Inc., a Maryland corporation, on certain patents of
the Company


Lien of Olympus Securities, Ltd., Nelson Partners, Citadel Investment
Management, L.P. and Citadel Investment Management, Inc. on certain patents of
the Company
 
 
 
17

 
 


 